Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. This office action has been issued in response to amendment filed on 12/10/2021. Claims 1, 9 and 17 have been amended.  Claims 1-2, 4, 6-10, 12 and 14-17 are pending in this Office Action. Claims 1, 9 and 17 are independent claim.  Accordingly, this action has been made FINAL.	
Response to Argument
3.	Applicant's arguments with respect to claims 1-2, 4, 6-10, 12 and 14-17 have been considered but are moot in view of the new ground(s) of rejection.
Status of Claims
4.	Claims 1-2, 4, 6-10, 12 and 14-17 are pending, of which claims, of which claim 1, 9 and 17 are in independent form.

The Office's Note:
5.	The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 1-2, 4, 6-10, 12 and 14-17 rejected under 35 U.S.C. 103 as being unpatentable over Han US 20160337544 (hereinafter Han), further in view Han_B US 20190199882 (hereinafter Han_B), in view Ukai US 20150154015 (hereinafter Ukai) and further in view Furuta US 20120046808 (hereinafter Furuta).
Claim 1 is rejected, Han teaches a method for controlling a display device storing software, the method comprising (Han, abstract): 
providing a first instruction to a first mobile communication terminal in a status where communication with the first mobile communication terminal is established, the first instruction instructing the first mobile communication terminal to acquire an update notification prompting update of the software from a server(Han, US 20160337544, fig. 2, MFP 1, Main Body 10, Operation Unit 20 and paragraph [0047], The main body 10 and the operation unit 20 are connected via a dedicated communication path 30 so as to enable communication with each other. The communication path 30 is compliant with a universal serial bus (USB) standard, for example. The communication path 30 may be compliant with any standard regardless of a wireless or wired communication scheme.  Fig. 22 and paragraph [0117-0121], When the received determination result information transmitted from the application server 3 indicates that the application identified by the application ID included in the determination request information cannot be used in the MFP 1, the installation application (first display unit 113) performs control to display the second screen (Step S14). When an instruction to update the firmware is received via the second screen (Step S15), the installation application (instruction unit 121) instructs the system module (second acquisition unit 131) of the main body 10 to acquire the latest version of package (Step S16). The system module (second acquisition unit 131), upon receipt of the foregoing instruction, transmits the package request to the firmware delivery server 4 (Step S17), acquires, as a response to this request, the latest version of package from the firmware delivery server 4, and stores the acquired latest version of package in the HDD 14 (Step S18).); 
displaying, on a display surface, an update notification image based on the update notification acquired by the first mobile communication terminal in response to the first instruction, when receiving the update notification from the first mobile communication terminal(Han, fig. 11 and paragraph [0086], When the determination result information received by the determination result information reception unit 115 indicates that the application that is associated with the installation instruction attached to the pressed installation button 6 (that is, the application that is identified by the  the second display unit 116 performs control to display a second screen for receiving an instruction as to whether to update firmware. In the first embodiment, the second display unit 116 performs control to display, on the operation panel 27, the second screen as illustrated in FIG. 11. In the present example, the user presses an "OK" button illustrated in FIG. 11 to instruct to update the firmware.  Fig. 22 and paragraph [0117-0121], When the received determination result information transmitted from the application server 3 indicates that the application identified by the application ID included in the determination request information cannot be used in the MFP 1, the installation application (first display unit 113) performs control to display the second screen (Step S14). When an instruction to update the firmware is received via the second screen (Step S15), the installation application (instruction unit 121) instructs the system module (second acquisition unit 131) of the main body 10 to acquire the latest version of package (Step S16). The system module (second acquisition unit 131), upon receipt of the foregoing instruction, transmits the package request to the firmware delivery server 4 (Step S17), acquires, as a response to this request, the latest version of package from the firmware delivery server 4, and stores the acquired latest version of package in the HDD 14 (Step S18).);  
receiving an operation that instructs to acquire update data(Han, fig. 28, Press Button and paragraph [0132], FIG. 28 is a diagram illustrating, of operation steps of an information processing system 100 according to the second embodiment, portions specific to the second embodiment and different from the first embodiment. FIG. 28 assumes that the press of the button 151 for specifying the scheduled performance is received under a condition in which the performance selection screen is displayed on the operation panel 27 as a result of the reception of an instruction to update the firmware via the second screen at Step S15 of FIG. 22.  Fig. 22 and paragraph [0117-0121], When the received determination result information transmitted from the application server 3 indicates that the application identified by the application ID included in the determination request information cannot be used in the MFP 1, the installation application (first display unit 113) performs control to display the second screen (Step S14). When an instruction to update the firmware is received via the second screen (Step S15), the installation application (instruction unit 121) instructs the system module (second acquisition unit 131) of the main body 10 to acquire the latest version of package (Step S16). The system module (second acquisition unit 131), upon receipt of the foregoing instruction, transmits the package request to the firmware delivery server 4 (Step S17), acquires, as a response to this request, the latest version of package from the firmware delivery server 4, and stores the acquired latest version of package in the HDD 14 (Step S18).);
 providing a request to the first mobile communication terminal, the request instructing the first mobile communication terminal to acquire the update data from the server(Han, fig. 28, Instruction to Acquire Package S 41 and paragraph [0132], FIG. 28 is a diagram illustrating, of operation steps of an information processing system 100 according to the second embodiment, portions specific to the second embodiment and different from the first embodiment. FIG. 28 assumes that the press of the button 151 for The system module (second acquisition unit 131), having received this instruction, checks time at regular intervals (Step S42) and, when the updating time notified from the installation application arrives, transmits the package request to a firmware delivery server 4 (Step S43).  Fig. 22 and paragraph [0117-0121], When the received determination result information transmitted from the application server 3 indicates that the application identified by the application ID included in the determination request information cannot be used in the MFP 1, the installation application (first display unit 113) performs control to display the second screen (Step S14). When an instruction to update the firmware is received via the second screen (Step S15), the installation application (instruction unit 121) instructs the system module (second acquisition unit 131) of the main body 10 to acquire the latest version of package (Step S16). The system module (second acquisition unit 131), upon receipt of the foregoing instruction, transmits the package request to the firmware delivery server 4 (Step S17), acquires, as a response to this request, the latest version of package from the firmware delivery server 4, and stores the acquired latest version of package in the HDD 14 (Step S18).); and 
The Office would like to use prior art Han_B to back up Han to further teache limitation
a first mobile communication terminal(Han_B, 20190199882, fig. 2, Operation Device 11 and paragraph [0063], In FIG. 2, the image processing apparatus 10 includes the operation device 11, but the embodiments of the disclosure are not limited to this. For example, in some embodiments, an information processing terminal such as a tablet terminal, a smartphone, a portable mobile phone, or a personal digital assistant (PDA) may serve as a control device (operation device) of the image processing apparatus 10. That is, such an information processing terminal may control the image processing apparatus 10 by communicating with the image processing apparatus 10 via the communication I/F 117 of the operation device 11 or the communication I/F 127 of the main device 12.).
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Han_B into Han's to update the firmware. A version information acquisition unit acquires first version information from the server, where the first version information indicates a version of firmware required for the electronic apparatus to use. A version determination unit determines whether second 
The Office also would like to use prior art Ukai to further back up Han and Han_B to further teach limitation
on a display surface(Ukai, paragraph [0048], The display output unit 25 includes, for example, a liquid crystal display unit or an organic EL, and displays various pieces of information on the basis of a display instruction signal from the control unit 21. On a screen of the display output unit 25 is provided a touch panel switch of a known pressure-sensitive type, an electromagnetic induction type, a capacitive type, or a type combining those types together. A variety of screens such as an operation input screen (input interface) for inputting operation on the content, an output screen (output interface) for outputting the execution details of the content, and a navigation screen N for route guide illustrated in, for example, FIG. 4(a) are displayed on the display output unit 25.);
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Ukai into Han and Han_B's to provide the update program for communication apparatus, when the version of cooperation application mounted in the communication apparatus and the version of update program Ukai (See abstract and summary).
Han, Han_B and Ukai do not explicitly teach
acquiring, by the display device and from the first mobile communication terminal, the update data that the first mobile communication terminal has acquired from the server.
However, Furuta teaches
acquiring, by the display device and from the first mobile communication terminal, the update data that the first mobile communication terminal has acquired from the server(Furuta, US 20120046808, Fig. 6, B21, SYNC PRGM, A21, SYNC PRGM and paragraph [0065-0068], In the in-vehicle navigation apparatus 2, when the BT communication device 12 receives the application program synchronization request transmitted from the cellular phone 3 via the BT communication link, the control circuit 7 of the in-vehicle navigation apparatus 2 performs an application program synchronization operation to the application program group of the in-vehicle navigation apparatus 2 itself, if necessary, based on the content of the synchronization operation specified by the received application program synchronization request (Step A21). Then, the control circuit 7 causes the BT communication device 12 to transmit an application program synchronization response to the cellular phone 3.  Fig. 9, paragraph [0093-0096], According to the series of the application program group of the cellular phone 3 and the application program group of the in-vehicle navigation apparatus 2 are synchronized with each other.).
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Furuta into Han, Han_B and Ukai's to ensure that an identical application program is stored in both the in-vehicle apparatus and the portable apparatus by executing a synchronization operation for an application program from one of the in-vehicle apparatus and the portable apparatus as suggested by Furuta (See abstract and summary).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Han, Han_B, Ukai and Furuta teach the method for controlling the display device according to claim 1, 
wherein the first instruction is provided to the first mobile communication terminal in response to the establishing of communication with the first mobile communication terminal(Han, fig. 2, MFP 1, Main Body 10, Operation Unit 20 and paragraph [0047], The main body 10 and the operation unit 20 are connected via a dedicated communication path 30 so as to enable communication with each other. The communication path 30 is compliant with a universal serial bus (USB) standard, for example. The communication path 30 may be compliant with any standard regardless of a wireless or wired communication scheme.  Fig. 22 and paragraph [0117-0121].  Han_B, 20190199882, fig. 2, Operation Device 11 and paragraph [0063], In FIG. 2, the image processing apparatus 10 includes the operation device 11, but the embodiments of the disclosure are not limited to this. For example, in some embodiments, an information processing terminal such as a tablet terminal, a smartphone, a portable mobile phone, or a personal digital assistant (PDA) may serve as a control device (operation device) of the image processing apparatus 10. That is, such an information processing terminal may control the image processing apparatus 10 by communicating with the image processing apparatus 10 via the communication I/F 117 of the operation device 11 or the communication I/F 127 of the main device 12.  Ukai, paragraph [0035], In this example, the mobile terminal 11 includes a communication device 111 mounted on a vehicle, and a portable communication terminal 112 connected to the communication device 111 to be communicatable therewith. Alternatively, the mobile terminal 11 may be configured by only the communication device 111, or may be configured by only the portable communication terminal 112. The communication device 111 is configured by, for example, a navigation device. When the portable communication terminal 112 is brought to an interior of a vehicle, the portable communication terminal 112 is connected to the communication device 111 to be communicatable therewith through a wireless communication line. As the wireless communication line, for example, a Bluetooth communication line (Bluetooth: registered trademark) is assumed. The communication device 111 and the portable communication terminal 112 will be described later.  Fig. 2 and paragraph [0046].  Ukai, fig. 5 and paragraph [0071], As illustrated in FIG. 5, the communication device 111 connected to the portable communication terminal 112 in the communicatable manner monitors whether the start button of the cooperative application program provided in the communication device 111 operates according to the user's operation, or not (Step A1). If the start button of the cooperative application program operates in the communication device 111 (yes in Step A1), the communication device 111 confirms the version of the cooperative application program (Step A2). In addition, the communication device 111 transmits version information indicative of the version of the cooperative application program to the relay server 13 through the portable communication terminal 112 (Step A3). In this case, the portable communication terminal 112 functions as a communication medium of a data communication between the communication device 111 and the relay server 13.).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1, Han, Han_B, Ukai and Furuta teach the method for controlling the display device according to claim 1, 
wherein in a status where the communication with the first mobile communication terminal is disconnected during acquisition of the update data and where communication with a second mobile communication terminal is established after the disconnection of the communication, acquiring via the second mobile communication terminal a part of the update data that cannot be acquired via the first mobile communication terminal (Han, fig. 2, MFP 1, Main Body 10, Operation Unit 20 and paragraph [0047], The main body 10 and the operation unit 20 are connected via a dedicated communication path 30 so as to enable communication with each other. The communication path 30 is compliant with a universal serial bus (USB) standard, for example. The communication path 30 may be compliant with any standard regardless of a wireless or wired communication scheme.  Fig. 22 and paragraph [0117-0121].  Han_B, fig. 2, Operation Device 11 and paragraph [0063], In FIG. 2, the image processing apparatus 10 includes the operation device 11, but the embodiments of the disclosure are not limited to this. For example, in some embodiments, an information processing terminal such as a tablet terminal, a smartphone, a portable mobile phone, or a personal digital assistant (PDA) may serve as a control device (operation device) of the image processing apparatus 10. That is, such an information processing terminal may control the image processing apparatus 10 by communicating with the image processing apparatus 10 via the communication I/F 117 of the operation device 11 or the communication I/F 127 of the main device 12.  Ukai, paragraph [0126].  Ukai, fig. 5 and paragraph [0074], If the "yes" button operates on the required type dialog screen G1 or the arbitrary type dialog screen G2 (yes in Step A8), the communication device 111 downloads (acquires) the latest communication device update program from the communication device update program storage device 52 of the relay server 13, and installs the downloaded program on the communication device 111 (Step A9). In this situation, the relay server 13 provides a difference file of the update program necessary for the communication device 111 on the basis of update difference information illustrated in FIG. 7. Then, upon completion of installing the communication device update program, the communication device 111 proceeds to the above Step A5, and starts the cooperative application program.).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1, Han, Han_B, Ukai and Furuta teach the method for controlling the display device according to claim 1, 
further comprising: displaying, on the display surface, an image showing that the update data is being acquired, while the update data is being acquired(Han, fig. 2, MFP 1, Main Body 10, Operation Unit 20 and paragraph [0047], The main body 10 and the operation unit 20 are connected via a dedicated communication path 30 so as to enable communication with each other. The communication path 30 is compliant with a universal serial bus (USB) standard, for example. The communication path 30 may be compliant with any standard regardless of a wireless or wired communication scheme.  Fig. 22 and paragraph [0117-0121].  Han_B, fig. 2, Operation Device 11 and paragraph [0063], In FIG. 2, the image processing apparatus 10 includes the operation device 11, but the embodiments of the disclosure are not limited to this. For example, in some embodiments, an information processing terminal such as a tablet terminal, a smartphone, a portable mobile phone, or a personal digital assistant (PDA) may serve as a control device (operation device) of the image processing apparatus 10. That is, such an information processing terminal may control the image processing apparatus 10 by communicating with the image processing apparatus 10 via the communication I/F 117 of the operation device 11 or the communication I/F 127 of the Ukai, paragraph [0074], If the "yes" button operates on the required type dialog screen G1 or the arbitrary type dialog screen G2 (yes in Step A8), the communication device 111 downloads (acquires) the latest communication device update program from the communication device update program storage device 52 of the relay server 13, and installs the downloaded program on the communication device 111 (Step A9). In this situation, the relay server 13 provides a difference file of the update program necessary for the communication device 111 on the basis of update difference information illustrated in FIG. 7. Then, upon completion of installing the communication device update program, the communication device 111 proceeds to the above Step A5, and starts the cooperative application program.  Paragraph [0092], Also, if the version of the cooperative application program of the communication device 111 does not match the version of the cooperative application program of the portable communication terminal 112 (no in Step E7), the communication device 111 downloads (acquires) the communication device update program from the communication device update program storage device 52 of the relay server 13, and installs the downloaded update program on the communication device 111 (Step E12). The communication device 111 repetitively executes download and install of the communication device update program until the version of the cooperative application program of the communication device 111 matches the version of the cooperative application program of the portable communication terminal 112.).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 1, Han, Han_B, Ukai and Furuta teach the method for controlling the display device according to claim 1, 
further comprising: when information that is different from the update notification is received from the first mobile communication terminal, displaying an image based on the information on the display surface(Ukai, fig. 5 and paragraph [0073], When receiving the start permission signal of the cooperative application program from the relay server 13 (yes in Step A4), the communication device 111 starts the cooperative application program in the communication device 111 (Step A5). With the above operation, the menu screen M of the cooperative application program is displayed on the communication device 111. On the other hand, when receiving the dialog display instruction signal from the relay server 13 (yes in Step A6), the communication device 111 displays a required type dialog screen G1 illustrated in FIG. 6(a) or an arbitrary type dialog screen G2 illustrated in FIG. 6(b) according to the version upgrade necessity designation information attached to the dialog display instruction signal (Step A7). A description that the version upgrade (update) of the cooperative application program of the communication device 111 is essential (refer to symbol a), and a description that the version upgrade of the cooperative application program is facilitated (refer to symbol b) are displayed on the required type dialog screen G1. On the other hand, a description that the version upgrade (update) of the cooperative application program of the communication device 111 is arbitrary (refer to symbol c), and a description that the version upgrade of the cooperative application program is facilitated (refer to symbol d) are displayed on the arbitrary type dialog 
Claim 8 is rejected for the reasons set forth hereinabove for claim 1, Han, Han_B, Ukai and Furuta teach the method for controlling the display device according to claim 1, 
wherein the communication with the first mobile communication terminal is short-range wireless communication(Han, fig. 2, MFP 1, Main Body 10, Operation Unit 20 and paragraph [0047], The main body 10 and the operation unit 20 are connected via a dedicated communication path 30 so as to enable communication with each other. The communication path 30 is compliant with a universal serial bus (USB) standard, for example. The communication path 30 may be compliant with any standard regardless of a wireless or wired communication scheme.  Fig. 22 and paragraph [0117-0121].  Han_B, fig. 2, Operation Device 11 and paragraph [0063], In FIG. 2, the image processing apparatus 10 includes the operation device 11, but the embodiments of the disclosure are not limited to this. For example, in some embodiments, an information processing terminal such as a tablet terminal, a smartphone, a portable mobile phone, or a personal digital assistant (PDA) may serve as a control device (operation device) of the image processing apparatus 10. That is, such an information processing terminal may control the image processing apparatus 10 by communicating with the image processing apparatus 10 via the communication I/F 117 of the operation device 11 or the communication I/F 127 of the main device 12.  Ukai, paragraph [0035], In this example, the mobile terminal 11 includes a communication When the portable communication terminal 112 is brought to an interior of a vehicle, the portable communication terminal 112 is connected to the communication device 111 to be communicatable therewith through a wireless communication line. As the wireless communication line, for example, a Bluetooth communication line (Bluetooth: registered trademark) is assumed. The communication device 111 and the portable communication terminal 112 will be described later.).  
Claim 9 is rejected, Ukai teaches a display device storing software, the display device comprising(Ukai’s abstract):  40 
a first instruction unit that provides a first instruction to a first mobile communication terminal in a status where communication with the first mobile communication terminal is established, the first instruction instructing the first mobile communication terminal to acquire an update notification prompting update of the software from a server(Han, US 20160337544, fig. 2, MFP 1, Main Body 10, Operation Unit 20 and paragraph [0047], The main body 10 and the operation unit 20 are connected via a dedicated communication path 30 so as to enable communication with each other. The communication path 30 is compliant with a universal serial bus (USB) standard, for example. The communication path 30 may be compliant with any standard regardless of a wireless or wired communication scheme.  When an instruction to update the firmware is received via the second screen (Step S15), the installation application (instruction unit 121) instructs the system module (second acquisition unit 131) of the main body 10 to acquire the latest version of package (Step S16). The system module (second acquisition unit 131), upon receipt of the foregoing instruction, transmits the package request to the firmware delivery server 4 (Step S17), acquires, as a response to this request, the latest version of package from the firmware delivery server 4, and stores the acquired latest version of package in the HDD 14 (Step S18).); 
a display unit(Han, fig. 2, Operation Panel 27 and paragraph [0056]); and 
a display control unit that causes the display unit to display, on a display surface, the update notification image based on an update notification acquired by the first mobile communication terminal in response to the first instruction, when receiving the update notification from the first mobile communication terminal(Han, fig. 11 and paragraph [0086], When the determination result information received by the determination result information reception unit 115 indicates that the application that is associated with the installation instruction attached to the pressed installation button 6 (that is, the application that is identified by the application ID included in the determination request information) cannot be used in the MFP 1, the second display unit 116 performs control to display a second screen for receiving an instruction as to whether to update firmware. In the first embodiment, the second display unit 116 performs control to display, on the operation panel 27, the second screen as illustrated in FIG. 11. In the present example, the user presses an "OK" button illustrated in FIG. 11 to instruct to update the firmware.  Fig. 22 and paragraph [0117-0121], When the received determination result information transmitted from the application server 3 indicates that the application identified by the application ID included in the determination request information cannot be used in the MFP 1, the installation application (first display unit 113) performs control to display the second screen (Step S14). When an instruction to update the firmware is received via the second screen (Step S15), the installation application (instruction unit 121) instructs the system module (second acquisition unit 131) of the main body 10 to acquire the latest version of package (Step S16). The system module (second acquisition unit 131), upon receipt of the foregoing instruction, transmits the package request to the firmware delivery server 4 (Step S17), acquires, as a response to this request, the latest version of package from the firmware delivery server 4, and stores the acquired latest version of package in the HDD 14 (Step S18).);  
receives an operation that instructs to acquire update data(Han, fig. 28, Press Button and paragraph [0132], FIG. 28 is a diagram illustrating, of operation steps of an information processing system 100 according to the second embodiment, portions specific to the second embodiment and different from the first embodiment. FIG. 28 assumes that the press of the button 151 for specifying the scheduled performance is received under a condition in which the performance selection screen is displayed on the operation panel 27 as a result of the reception of an instruction to update the firmware via the second screen at Step S15 of FIG. 22.  Fig. 22 and paragraph [0117-0121], When the received determination result information transmitted from the application server 3 indicates that the application identified by the application ID included in the determination request information cannot be used in the MFP 1, the installation application (first display unit 113) performs control to display the second screen (Step S14). When an instruction to update the firmware is received via the second screen (Step S15), the installation application (instruction unit 121) instructs the system module (second acquisition unit 131) of the main body 10 to acquire the latest version of package (Step S16). The system module (second acquisition unit 131), upon receipt of the foregoing instruction, transmits the package request to the firmware delivery server 4 (Step S17), acquires, as a response to this request, the latest version of package from the firmware delivery server 4, and stores the acquired latest version of package in the HDD 14 (Step S18).);
 provides a request to the first mobile communication terminal, the request instructing the first mobile communication terminal to acquire the update data from the server(Han, fig. 28, Instruction to Acquire Package S 41 and paragraph [0132], FIG. 28 is a diagram illustrating, of operation steps of an information processing system 100 according to the second embodiment, portions specific to the second embodiment and different from the first embodiment. FIG. 28 assumes that the press of the button 151 for specifying the scheduled performance is received under a condition in which the The system module (second acquisition unit 131), having received this instruction, checks time at regular intervals (Step S42) and, when the updating time notified from the installation application arrives, transmits the package request to a firmware delivery server 4 (Step S43).  Fig. 22 and paragraph [0117-0121], When the received determination result information transmitted from the application server 3 indicates that the application identified by the application ID included in the determination request information cannot be used in the MFP 1, the installation application (first display unit 113) performs control to display the second screen (Step S14). When an instruction to update the firmware is received via the second screen (Step S15), the installation application (instruction unit 121) instructs the system module (second acquisition unit 131) of the main body 10 to acquire the latest version of package (Step S16). The system module (second acquisition unit 131), upon receipt of the foregoing instruction, transmits the package request to the firmware delivery server 4 (Step S17), acquires, as a response to this request, the latest version of package from the firmware delivery server 4, and stores the acquired latest version of package in the HDD 14 (Step S18).); and 
The Office would like to use prior art Han_B to back up Han to further teache limitation
a first mobile communication terminal(Han_B, 20190199882, fig. 2, Operation Device 11 and paragraph [0063], In FIG. 2, the image processing apparatus 10 includes the operation device 11, but the embodiments of the disclosure are not limited to this. For example, in some embodiments, an information processing terminal such as a tablet terminal, a smartphone, a portable mobile phone, or a personal digital assistant (PDA) may serve as a control device (operation device) of the image processing apparatus 10. That is, such an information processing terminal may control the image processing apparatus 10 by communicating with the image processing apparatus 10 via the communication I/F 117 of the operation device 11 or the communication I/F 127 of the main device 12.).
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Han_B into Han's to update the firmware. A version information acquisition unit acquires first version information from the server, where the first version information indicates a version of firmware required for the electronic apparatus to use. A version determination unit determines whether second version information is equal to the first version information acquired from the server. A 
The Office also would like to use prior art Ukai to further back up Han and Han_B to further teach limitation
on a display surface(Ukai, paragraph [0048], The display output unit 25 includes, for example, a liquid crystal display unit or an organic EL, and displays various pieces of information on the basis of a display instruction signal from the control unit 21. On a screen of the display output unit 25 is provided a touch panel switch of a known pressure-sensitive type, an electromagnetic induction type, a capacitive type, or a type combining those types together. A variety of screens such as an operation input screen (input interface) for inputting operation on the content, an output screen (output interface) for outputting the execution details of the content, and a navigation screen N for route guide illustrated in, for example, FIG. 4(a) are displayed on the display output unit 25.);
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Ukai into Han and Han_B's to provide the update program for communication apparatus, when the version of cooperation application mounted in the communication apparatus and the version of update program for communication apparatuses do not correspond with each other, the communication Ukai (See abstract and summary).
Han, Han_B and Ukai do not explicitly teach
acquires, by the display device and from the first mobile communication terminal, the update data that the first mobile communication terminal has acquired from the server.
However, Furuta teaches
acquires, by the display device and from the first mobile communication terminal, the update data that the first mobile communication terminal has acquired from the server(Furuta, US 20120046808, Fig. 6, B21, SYNC PRGM, A21, SYNC PRGM and paragraph [0065-0068], In the in-vehicle navigation apparatus 2, when the BT communication device 12 receives the application program synchronization request transmitted from the cellular phone 3 via the BT communication link, the control circuit 7 of the in-vehicle navigation apparatus 2 performs an application program synchronization operation to the application program group of the in-vehicle navigation apparatus 2 itself, if necessary, based on the content of the synchronization operation specified by the received application program synchronization request (Step A21). Then, the control circuit 7 causes the BT communication device 12 to transmit an application program synchronization response to the cellular phone 3.  Fig. 9, paragraph [0093-0096], According to the series of processing explained above, when the center apparatus 4 determines that the the application program group of the cellular phone 3 and the application program group of the in-vehicle navigation apparatus 2 are synchronized with each other.).
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Furuta into Han, Han_B and Ukai's to ensure that an identical application program is stored in both the in-vehicle apparatus and the portable apparatus by executing a synchronization operation for an application program from one of the in-vehicle apparatus and the portable apparatus as suggested by Furuta (See abstract and summary).
Claim 10 is rejected for the reasons set forth hereinabove for claim 9, Han, Han_B, Ukai and Furuta teach the display device according to claim 9, 
wherein the first instruction unit provides the first instruction to the first mobile communication terminal in response to the establishing of communication with the first mobile communication terminal(Han, fig. 2, MFP 1, Main Body 10, Operation Unit 20 and paragraph [0047], The main body 10 and the operation unit 20 are connected via a dedicated communication path 30 so as to enable communication with each other. The communication path 30 is compliant with a universal serial bus (USB) standard, for example. The communication path 30 may be compliant with any standard regardless of a wireless or wired communication scheme.  Fig. 22 and paragraph [0117-0121].  Han_B, fig. 2, Operation Device 11 and paragraph [0063], In FIG. 2, the image processing apparatus 10 includes the operation device 11, but the embodiments of the disclosure are not limited to this. For example, in some embodiments, an information processing terminal such as a tablet terminal, a smartphone, a portable mobile phone, or a personal digital assistant (PDA) may serve as a control device (operation device) of the image processing apparatus 10. That is, such an information processing terminal may control the image processing apparatus 10 by communicating with the image processing apparatus 10 via the communication I/F 117 of the operation device 11 or the communication I/F 127 of the main device 12. Ukai, paragraph [0035], In this example, the mobile terminal 11 includes a communication device 111 mounted on a vehicle, and a portable communication terminal 112 connected to the communication device 111 to be communicatable therewith. Alternatively, the mobile terminal 11 may be configured by only the communication device 111, or may be configured by only the portable communication terminal 112. The communication device 111 is configured by, for example, a navigation device. When the portable communication terminal 112 is brought to an interior of a vehicle, the portable communication terminal 112 is connected to the communication device 111 to be communicatable therewith through a wireless communication line. As the wireless communication line, for example, a Bluetooth communication line (Bluetooth: registered trademark) is assumed. The communication device 111 and the portable communication terminal 112 will be described later.  Fig. 2 and paragraph [0046], The wireless communication module 22 establishes a wireless communication line to a wireless communication module 42 provided in the portable communication terminal 112. The wireless communication module 22 conducts a variety of communications with the portable communication terminal 112 through the communication line. The storage unit 23 includes a nonvolatile storage medium such as a hard disk drive. The storage unit 23 stores a variety of programs such as a variety of computer programs and content programs, a cooperative application program for realizing a cooperative function that executes the content in cooperation with an external device or a terminal, and a dedicated player (application program) which realizes a function of an operating system for realizing the cooperative application program, and data used for the respective programs. The communication device 111 allows the cooperative application program and the dedicated player to be installed thereon, separately, thereby enabling a variety of content (including the content delivered from the relay server 13 or another content server) executable on the cooperative application program to be executed by the communication device 111, independently.  Ukai, fig. 5 and paragraph [0071], As illustrated in FIG. 5, the communication device 111 connected to the portable communication terminal 112 in the communicatable manner monitors whether the start button of the cooperative application program provided in the communication device 111 operates according to the user's operation, or not (Step A1). If the start button of the cooperative application program operates in the communication device 111 (yes in Step A1), the communication device 111 confirms the version of the cooperative application program (Step A2). In addition, the communication device 111 transmits version information indicative of the version of the cooperative application program to the relay server 13 through the portable communication terminal 112 (Step A3). In this case, the portable communication terminal 112 functions as a communication medium of a data communication between the communication device 111 and the relay server 13.).   
Claim 12 is rejected for the reasons set forth hereinabove for claim 9, U Han, Han_B, Ukai and Furuta teach the display device according to claim 9, 
wherein in a status where the communication with the first mobile communication terminal is disconnected during acquisition of the update data and where communication with a second mobile communication terminal is established after the disconnection of the communication, the update data acquisition unit acquires a part that cannot be acquired via the first mobile communication terminal, of the update data, via the second mobile communication terminal(Han, fig. 2, MFP 1, Main Body 10, Operation Unit 20 and paragraph [0047], The main body 10 and the operation unit 20 are connected via a dedicated communication path 30 so as to enable communication with each other. The communication path 30 is compliant with a universal serial bus (USB) standard, for example. The communication path 30 may be compliant with any standard regardless of a wireless or wired communication scheme.  Fig. 22 and paragraph [0117-0121].  Han_B, fig. 2, Operation Device 11 and paragraph [0063], In FIG. 2, the image processing apparatus 10 includes the operation device 11, but the embodiments of the disclosure are not limited to this. For example, in some embodiments, an information processing terminal such as a tablet terminal, a smartphone, a portable mobile phone, or a personal digital assistant (PDA) may serve as a control device (operation device) of the image processing apparatus 10. That is, such an information processing terminal may control the image processing apparatus 10 by communicating with the image processing apparatus 10 via the communication I/F 117 of the operation device 11 or the communication I/F 127 of the main device 12.Ukai, paragraph [0126], In the communication device 111 and the portable communication terminal 112, the version upgrade of the cooperative application programs may be set to be executed when the respective cooperative application programs start, independently. With this configuration, when the respective cooperative application programs start in the communication device 111 and the portable communication terminal 112 independently which are disconnected from each other, and the communication device 111 and portable communication terminal 112 are connected to each other in the communicatable manner, the versions of those cooperative application programs provided in the communication device 111 and the portable communication terminal 112 match each other. For that reason, the content can be executed on the cooperative application program immediately.  Ukai, fig. 5 and paragraph [0074], If the "yes" button operates on the required type dialog screen G1 or the arbitrary type dialog screen G2 (yes in Step A8), the communication device 111 downloads (acquires) the latest communication device update program from the communication device update program storage device 52 of the relay server 13, and installs the downloaded program on the communication device 111 (Step A9). In this situation, the relay server 13 provides a difference file of the update program necessary for the communication device 111 on the basis of update difference information illustrated in FIG. 7. Then, upon completion of installing the communication device update program, the communication device 111 proceeds to the above Step A5, and starts the cooperative application program.).  
 Claim 14 is rejected for the reasons set forth hereinabove for claim 9, Han, Han_B, Ukai and Furuta teach the display device according to claim 9, 
wherein the display control unit causes the display unit to display, on the display surface, an image showing that the update data is being acquired, while the update data is being acquired(Han, fig. 2, MFP 1, Main Body 10, Operation Unit 20 and paragraph [0047], The main body 10 and the operation unit 20 are connected via a dedicated communication path 30 so as to enable communication with each other. The communication path 30 is compliant with a universal serial bus (USB) standard, for example. The communication path 30 may be compliant with any standard regardless of a wireless or wired communication scheme.  Fig. 22 and paragraph [0117-0121].  Han_B, fig. 2, Operation Device 11 and paragraph [0063], In FIG. 2, the image processing apparatus 10 includes the operation device 11, but the embodiments of the disclosure are not limited to this. For example, in some embodiments, an information processing terminal such as a tablet terminal, a smartphone, a portable mobile phone, or a personal digital assistant (PDA) may serve as a control device (operation device) of the image processing apparatus 10. That is, such an information processing terminal may control the image processing apparatus 10 by communicating with the image processing apparatus 10 via the communication I/F 117 of the operation device 11 or the communication I/F 127 of the main device 12.Ukai, the communication device 111 downloads (acquires) the latest communication device update program from the communication device update program storage device 52 of the relay server 13, and installs the downloaded program on the communication device 111 (Step A9). In this situation, the relay server 13 provides a difference file of the update program necessary for the communication device 111 on the basis of update difference information illustrated in FIG. 7. Then, upon completion of installing the communication device update program, the communication device 111 proceeds to the above Step A5, and starts the cooperative application program.  Paragraph [0092], Also, if the version of the cooperative application program of the communication device 111 does not match the version of the cooperative application program of the portable communication terminal 112 (no in Step E7), the communication device 111 downloads (acquires) the communication device update program from the communication device update program storage device 52 of the relay server 13, and installs the downloaded update program on the communication device 111 (Step E12). The communication device 111 repetitively executes download and install of the communication device update program until the version of the cooperative application program of the communication device 111 matches the version of the cooperative application program of the portable communication terminal 112.).  
  Claim 15 is rejected for the reasons set forth hereinabove for claim 9, Han, Han_B, Ukai and Furuta teach the display device according to claim 9, 
wherein when receiving information that is different from the update notification from the first mobile communication terminal, the display control unit causes the display unit to display an image based on the information, on the display surface(Han, fig. 2, MFP 1, Main Body 10, Operation Unit 20 and paragraph [0047], The main body 10 and the operation unit 20 are connected via a dedicated communication path 30 so as to enable communication with each other. The communication path 30 is compliant with a universal serial bus (USB) standard, for example. The communication path 30 may be compliant with any standard regardless of a wireless or wired communication scheme.  Fig. 22 and paragraph [0117-0121].  Han_B, fig. 2, Operation Device 11 and paragraph [0063], In FIG. 2, the image processing apparatus 10 includes the operation device 11, but the embodiments of the disclosure are not limited to this. For example, in some embodiments, an information processing terminal such as a tablet terminal, a smartphone, a portable mobile phone, or a personal digital assistant (PDA) may serve as a control device (operation device) of the image processing apparatus 10. That is, such an information processing terminal may control the image processing apparatus 10 by communicating with the image processing apparatus 10 via the communication I/F 117 of the operation device 11 or the communication I/F 127 of the main device 12.Ukai, fig. 5 and paragraph [0073], When receiving the start permission signal of the cooperative application program from the relay server 13 (yes in Step A4), the communication device 111 starts the cooperative application program in the communication device 111 (Step A5). With the above operation, the menu screen M of the cooperative application program is displayed on the communication device 111. On the other hand, when receiving the dialog display 
 Claim 16 is rejected for the reasons set forth hereinabove for claim 9, Han, Han_B, Ukai and Furuta teach the display device according to claim 9, 
wherein the communication with the first mobile communication terminal is short-range wireless communication(Han, fig. 2, MFP 1, Main Body 10, Operation Unit 20 and paragraph [0047], The main body 10 and the operation unit 20 are connected via a dedicated communication path 30 so as to enable communication with each other. The communication path 30 is compliant with a universal serial bus (USB) standard, for example. The communication path 30 may be compliant with any standard regardless of a wireless or wired communication scheme.  Fig. 22 and paragraph [0117-an information processing terminal such as a tablet terminal, a smartphone, a portable mobile phone, or a personal digital assistant (PDA) may serve as a control device (operation device) of the image processing apparatus 10. That is, such an information processing terminal may control the image processing apparatus 10 by communicating with the image processing apparatus 10 via the communication I/F 117 of the operation device 11 or the communication I/F 127 of the main device 12.Ukai, paragraph [0035], In this example, the mobile terminal 11 includes a communication device 111 mounted on a vehicle, and a portable communication terminal 112 connected to the communication device 111 to be communicatable therewith. Alternatively, the mobile terminal 11 may be configured by only the communication device 111, or may be configured by only the portable communication terminal 112. The communication device 111 is configured by, for example, a navigation device. When the portable communication terminal 112 is brought to an interior of a vehicle, the portable communication terminal 112 is connected to the communication device 111 to be communicatable therewith through a wireless communication line. As the wireless communication line, for example, a Bluetooth communication line (Bluetooth: registered trademark) is assumed. The communication device 111 and the portable communication terminal 112 will be described later.).  
 Claim 17 is rejected, Han teaches a display system comprising(Han, abstract): 
a display device storing software(Han, fig. 2, Operation Panel 27 and paragraph [0056]); and 
a first mobile communication terminal(Han, fig. 2, MFP 1, Main Body 10, Operation Unit 20 and paragraph [0047], The main body 10 and the operation unit 20 are connected via a dedicated communication path 30 so as to enable communication with each other. The communication path 30 is compliant with a universal serial bus (USB) standard, for example. The communication path 30 may be compliant with any standard regardless of a wireless or wired communication scheme. ), 
the display device comprising(Han, fig. 2, Operation Panel 27 and paragraph [0056]): 
a first instruction unit that provides a first instruction to the first mobile communication terminal in a status where communication with the first mobile communication terminal is established, the first instruction instructing the first mobile43 communication terminal to acquire an update notification prompting update of the software, from a server managing update of the software(Han, US 20160337544, fig. 2, MFP 1, Main Body 10, Operation Unit 20 and paragraph [0047], The main body 10 and the operation unit 20 are connected via a dedicated communication path 30 so as to enable communication with each other. The communication path 30 is compliant with a universal serial bus (USB) standard, for example. The communication path 30 may be compliant with any standard regardless of a wireless or wired communication scheme.  Fig. 22 and paragraph [0117-0121], When the received determination result information transmitted from the application server 3 indicates that the application identified by the application ID included in the determination request information cannot When an instruction to update the firmware is received via the second screen (Step S15), the installation application (instruction unit 121) instructs the system module (second acquisition unit 131) of the main body 10 to acquire the latest version of package (Step S16). The system module (second acquisition unit 131), upon receipt of the foregoing instruction, transmits the package request to the firmware delivery server 4 (Step S17), acquires, as a response to this request, the latest version of package from the firmware delivery server 4, and stores the acquired latest version of package in the HDD 14 (Step S18).); 
a display unit(Han, fig. 2, Operation Panel 27 and paragraph [0056]);; and 
a display control unit that causes the display unit to display, on a display surface, an update notification image based on the update notification acquired by the first mobile communication terminal in response to the first instruction, when receiving the update notification from the first mobile communication terminal((Han, fig. 11 and paragraph [0086], When the determination result information received by the determination result information reception unit 115 indicates that the application that is associated with the installation instruction attached to the pressed installation button 6 (that is, the application that is identified by the application ID included in the determination request information) cannot be used in the MFP 1, the second display unit 116 performs control to display a second screen for receiving an instruction as to whether to update firmware. In the first embodiment, the second display unit 116 performs control to display, on the operation panel 27, the second screen as When an instruction to update the firmware is received via the second screen (Step S15), the installation application (instruction unit 121) instructs the system module (second acquisition unit 131) of the main body 10 to acquire the latest version of package (Step S16). The system module (second acquisition unit 131), upon receipt of the foregoing instruction, transmits the package request to the firmware delivery server 4 (Step S17), acquires, as a response to this request, the latest version of package from the firmware delivery server 4, and stores the acquired latest version of package in the HDD 14 (Step S18).);  
receive an operation that instructs to acquire update data(Han, fig. 28, Press Button and paragraph [0132], FIG. 28 is a diagram illustrating, of operation steps of an information processing system 100 according to the second embodiment, portions specific to the second embodiment and different from the first embodiment. FIG. 28 assumes that the press of the button 151 for specifying the scheduled performance is received under a condition in which the performance selection screen is displayed on the operation panel 27 as a result of the reception of an instruction to update the firmware via the second screen at Step S15 of FIG. 22.  When an instruction to update the firmware is received via the second screen (Step S15), the installation application (instruction unit 121) instructs the system module (second acquisition unit 131) of the main body 10 to acquire the latest version of package (Step S16). The system module (second acquisition unit 131), upon receipt of the foregoing instruction, transmits the package request to the firmware delivery server 4 (Step S17), acquires, as a response to this request, the latest version of package from the firmware delivery server 4, and stores the acquired latest version of package in the HDD 14 (Step S18).);
 provides a request to the first mobile communication terminal, the request instructing the first mobile communication terminal to acquire the update data from the server(Han, fig. 28, Instruction to Acquire Package S 41 and paragraph [0132], FIG. 28 is a diagram illustrating, of operation steps of an information processing system 100 according to the second embodiment, portions specific to the second embodiment and different from the first embodiment. FIG. 28 assumes that the press of the button 151 for specifying the scheduled performance is received under a condition in which the performance selection screen is displayed on the operation panel 27 as a result of the reception of an instruction to update the firmware via the second screen at Step S15 of FIG. 22. Specifically, FIG. 28 assumes that the time specification screen is displayed on The system module (second acquisition unit 131), having received this instruction, checks time at regular intervals (Step S42) and, when the updating time notified from the installation application arrives, transmits the package request to a firmware delivery server 4 (Step S43).  Fig. 22 and paragraph [0117-0121], When the received determination result information transmitted from the application server 3 indicates that the application identified by the application ID included in the determination request information cannot be used in the MFP 1, the installation application (first display unit 113) performs control to display the second screen (Step S14). When an instruction to update the firmware is received via the second screen (Step S15), the installation application (instruction unit 121) instructs the system module (second acquisition unit 131) of the main body 10 to acquire the latest version of package (Step S16). The system module (second acquisition unit 131), upon receipt of the foregoing instruction, transmits the package request to the firmware delivery server 4 (Step S17), acquires, as a response to this request, the latest version of package from the firmware delivery server 4, and stores the acquired latest version of package in the HDD 14 (Step S18).); and 
Han, fig. 2, MFP 1, Main Body 10, Operation Unit 20 and paragraph [0047], The main body 10 and the operation unit 20 are connected via a dedicated communication path 30 so as to enable communication with each other. The communication path 30 is compliant with a universal serial bus (USB) standard, for example. The communication path 30 may be compliant with any standard regardless of a wireless or wired communication scheme.):
an update notification acquisition unit that acquires the update notification from the server, when receiving the first instruction(Han, fig. 23, Upgrading 9 and paragraph [0125], As illustrated in FIG. 23, for example, the application list screen may display a button 7 for changing over to a screen through which upgrading is instructed (hereinafter referred to as an "application control button 7"). In the present example, the MFP 1 (first display unit 113), upon receipt of a press of the application control button 7, performs control to display an upgrading screen on the operation panel 27. As illustrated in FIG. 24, the upgrading screen displays, for each of the applications that can be upgraded, descriptive information that describes details of the application and a button 9 (hereinafter referred to as an " upgrading button 9") for instructing to upgrade the application. In the present example, a URL scheme that describes a procedure to execute an upgrading instruction is attached to the upgrading button 9. In the present example, the upgrading screen may be considered as a screen that includes an upgrading instruction as one example of an instruction to introduce the application to the MFP 1 and may be considered to correspond to the "first screen" in the claims.; and 
a providing unit that provides the update notification to the display device (Han, fig. 23, Upgrading 9 and paragraph [0125], As illustrated in FIG. 23, for example, the application list screen may display a button 7 for changing over to a screen through which upgrading is instructed (hereinafter referred to as an "application control button 7"). In the present example, the MFP 1 (first display unit 113), upon receipt of a press of the application control button 7, performs control to display an upgrading screen on the operation panel 27. As illustrated in FIG. 24, the upgrading screen displays, for each of the applications that can be upgraded, descriptive information that describes details of the application and a button 9 (hereinafter referred to as an " upgrading button 9") for instructing to upgrade the application. In the present example, a URL scheme that describes a procedure to execute an upgrading instruction is attached to the upgrading button 9. In the present example, the upgrading screen may be considered as a screen that includes an upgrading instruction as one example of an instruction to introduce the application to the MFP 1 and may be considered to correspond to the "first screen" in the claims.).
The Office would like to use prior art Han_B to back up Han to further teache limitation
a first mobile communication terminal(Han_B, 20190199882, fig. 2, Operation Device 11 and paragraph [0063], In FIG. 2, the image processing apparatus 10 includes the operation device 11, but the embodiments of the disclosure are not limited to this. For example, in some embodiments, an information processing terminal such as a tablet terminal, a smartphone, a portable mobile phone, or a personal digital assistant (PDA) may serve as a control device (operation device) of the image processing apparatus 10. That is, such an information processing terminal may control the image processing apparatus 10 by communicating with the image processing apparatus 10 via the communication I/F 117 of the operation device 11 or the communication I/F 127 of the main device 12.).
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Han_B into Han's to update the firmware. A version information acquisition unit acquires first version information from the server, where the first version information indicates a version of firmware required for the electronic apparatus to use. A version determination unit determines whether second version information is equal to the first version information acquired from the server. A firmware update unit updates the firmware of the electronic apparatus in response to a determination indicating that the second version information is older than the first version information as suggested by Han_B (See abstract and summary).
The Office also would like to use prior art Ukai to further back up Han and Han_B to further teach limitation
on a display surface Ukai, paragraph [0048], The display output unit 25 includes, for example, a liquid crystal display unit or an organic EL, and displays various pieces of information on the basis of a display instruction signal from the control unit 21. On a screen of the display output unit 25 is provided a touch panel switch of a known pressure-sensitive type, an electromagnetic induction type, a an output screen (output interface) for outputting the execution details of the content, and a navigation screen N for route guide illustrated in, for example, FIG. 4(a) are displayed on the display output unit 25.);
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Ukai into Han and Han_B's to provide the update program for communication apparatus, when the version of cooperation application mounted in the communication apparatus and the version of update program for communication apparatuses do not correspond with each other, the communication apparatus and mobile communication terminal can be cooperated mutually for performing the content as suggested by Ukai (See abstract and summary).
Han, Han_B and Ukai do not explicitly teach
acquiring, by the display device and from the first mobile communication terminal, the update data that the first mobile communication terminal has acquired from the server.
However, Furuta teaches
acquiring, by the display device and from the first mobile communication terminal, the update data that the first mobile communication terminal has acquired from the server(Furuta, US 20120046808, Fig. 6, B21, SYNC PRGM, A21, SYNC PRGM and paragraph [0065-0068], In the in-vehicle navigation apparatus 2, when the BT communication device 12 receives the application program synchronization request transmitted from the cellular phone 3 via the BT communication link, the control circuit 7 of the in-vehicle navigation apparatus 2 performs an application program synchronization operation to the application program group of the in-vehicle navigation apparatus 2 itself, if necessary, based on the content of the synchronization operation specified by the received application program synchronization request (Step A21). Then, the control circuit 7 causes the BT communication device 12 to transmit an application program synchronization response to the cellular phone 3.  Fig. 9, paragraph [0093-0096], According to the series of processing explained above, when the center apparatus 4 determines that the application programs of the application program group of the in-vehicle navigation apparatus 2 and the application programs of the application program group of the cellular phone 3 are not identical to each other, at least one of the application program group of the cellular phone 3 and the application program group of the in-vehicle navigation apparatus 2. Thereby, the application program group of the cellular phone 3 and the application program group of the in-vehicle navigation apparatus 2 are synchronized with each other.).
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Furuta into Han, Han_B and Ukai's to ensure Furuta (See abstract and summary).

Inquiry
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199